Title: From George Washington to Garrett Cottringer, 15 January 1789
From: Washington, George
To: Cottringer, Garrett



Sir
Mount Vernon Jany 15th 1789

Your letter of the 22d of October, having with some others been mis-laid, is the best, indeed the only apology I have to offer for this long delay in acknowledging the receipt of it.
But let me request the favor of you now to transmit me the cost of the Sattin, and of the Floor Matting which Mr Morris informs me has been sent by the Sloop Polly Captn Harrison; and the amount shall be remitted immediately by Sir Your Most Obedt Servt

Go: Washington

